Exhibit 10.35

SUMMARY SHEET

OF

2012 COMPENSATION

Director Compensation

The compensation program for our non-employee directors currently consists of a
combination of cash and equity-based awards. The cash component includes an
annual retainer of $50,000 (one-half of which is subject to mandatory deferral
in the form of deferred share units as described below) and an additional fee of
$1,500 for each Board and committee meeting attended. In addition, our
non-executive Chairman of the Board receives an annual cash retainer of $60,000
and committee chairs receive an annual cash fee of $10,000. At the end of each
calendar quarter, non-employee directors are paid one-fourth of their annual
retainers and committee chair annual fees and fees for attending Board and
committee meetings held during the quarter.

Each non-employee director also receives 500 deferred share units (“DSUs”) as of
the date of each annual meeting of stockholders. The value of each DSU is equal
to the value of a share of our common stock. The DSUs are immediately vested and
subject to mandatory deferral until the director’s retirement or other
termination of service from the Board. Non-employee directors who are elected or
re-elected also receive restricted stock units (“RSUs”) as of the annual meeting
date with an initial value, based on the price of our common stock on the date
of grant, equal to $120,000. The RSUs are immediately vested and subject to
mandatory deferral until the later of (1) the director’s retirement or other
termination of service from the Board or (2) the date that is three years after
the grant date. Directors who are appointed to the Board during the year between
annual meetings receive the foregoing DSU and RSU grants at the following annual
meeting. Both the DSUs and the RSUs are settled in shares of our common stock.

The terms and conditions of the RSU grants, as well as other equity-based awards
that non-employee directors are eligible to receive, are set forth in the Stock
Plan for Non-Employee Directors. Copies of this plan and the form of RSU award
agreement are filed as exhibits to our periodic reports.

The terms and conditions of the DSU grants are set forth in our Restated
Deferred Compensation Plan for Non-Employee Directors. Pursuant to this plan, we
require that 50% of a director’s annual retainer for Board service be deferred
and credited to a deferred compensation account in the form of DSUs, the value
of which account is determined by the value of our common stock, until the
director owns a total of 5,000 DSUs. A copy of this plan is filed as an exhibit
to our periodic reports.

We also provide non-employee directors with travel accident insurance when on
Zimmer business and reimburse or pay the reasonable travel, lodging and meal
expenses incurred by non-employee directors when traveling on Zimmer business or
attending approved director education programs.

Changes to our non-employee director compensation program may be disclosed in
future proxy statements or other periodic reports.

Named Executive Officer Compensation

Our executive officers serve at the discretion of the Board of Directors. From
time to time, the Compensation and Management Development Committee of the Board
of Directors reviews and determines the salaries that are paid to our executive
officers. We do not have written employment agreements with our executive
officers. Effective April 2012, the following will be the base salaries for our
Chief Executive Officer, our Chief Financial Officer and three other current
executive officers who we expect will be identified as named executive officers
in the definitive proxy statement for our 2012 annual meeting of stockholders to
be filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Name and Position    Base Salary
Effective April 2012  

David C. Dvorak

    President and Chief Executive Officer

   $ 887,800   

James T. Crines

    Executive Vice President, Finance and Chief Financial Officer

   $ 516,300   

Jeffery A. McCaulley

    President, Zimmer Reconstructive

   $ 536,600   

Bruno A. Melzi

    Chairman, Europe, Middle East and Africa

   € 444,900   

Jeffrey B. Paulsen

    Group President, Global Businesses

   $ 485,700   

During 2012, each of the executive officers identified above is also eligible to
receive an annual cash incentive award, based upon a specified percentage of his
or her base salary, under our Executive Performance Incentive Plan (the
“Incentive Plan”) and to receive awards under our 2009 Stock Incentive Plan, as
amended (the “Stock Plan”). Copies of the Incentive Plan, the Stock Plan and any
future revisions of these plans are filed as exhibits to our periodic reports.
For 2012, the target amount under the Incentive Plan for each of these officers
is 125% of base salary for Mr. Dvorak, 80% of base salary for each of Messrs.
Crines and McCaulley and 75% of base salary for each of Messrs. Melzi and
Paulsen.

The executive officers identified above are also eligible to participate in
other employee benefit plans and arrangements as described in our proxy
statements. For Messrs. Dvorak, Crines, McCaulley and Paulsen, who are based in
the United States, these include a savings and investment (401(k)) plan, a
supplemental savings and investment plan and a long-term disability income plan.
For Messrs. Dvorak and Crines, each of whom was hired before September 2002,
these also include a defined benefit pension plan and a supplemental pension
plan. For Mr. Melzi, who is based in Italy, these include a defined benefit
pension plan and a defined contribution plan.

Each of these executive officers has also entered into a change in control
severance agreement that provides certain severance benefits following a change
in control of Zimmer and termination of the executive’s employment. Copies of
those agreements or the form of those agreements are filed as exhibits to our
periodic reports.